Mr. Justice Texidor
delivered the opinion of the court.
Jaime Alvarez del Manzano Martínez was arraigned before the District Court of Mayagüez on a charge of forgery fded by the prosecuting attorney. After arraignment the-defendant pleaded guilty of the offense charged. On November 28, 1927, the court rendered a judgment of conviction and sentenced the defendant to hard labor in the penitentiary for three years. The defendant has appealed from that judgment to this court.
In this appeal there is no statement of the case and the brief written by the appellant contains no assignment of error as required by our' Rules.
Really the appellant complains that the sentence is excessive in relation to the offense, but it is not. No error has been shown to justify a modification or reversal of' the judgment and it will be affirmed.